Title: To George Washington from Charles Washington, 7 January 1789
From: Washington, Charles
To: Washington, George



Dear Brother
[7 January 1789]

I labour under Many Afflictions On Acct of the Orphans, Money is Such a Scarce Article amongst us, that there are scarcely coming at any, the Rents & profits of the Estate wou’d (could they be Collected) plentifully Answer all demands—but Fortitude & Patience is my only resource—However in the space of two or three Months I hope to be able to remit £200—I have Sent a Small Supply at present of 45£ in Cu[rren]t Money⟨.⟩ I could procure none Else; but I took it by Weight. The best respects of the Family awaits you and your Lady and am Dr Sir your most affectionate Brother

Chas Washington

